Exhibit 10.19

RED HAT, INC.

Red Hat, Inc. 2004 Long-Term Incentive Plan, as amended

Form of Director Deferred Stock Unit Agreement (Vested)

Cover Sheet

This Agreement evidences the grant by Red Hat, Inc., a Delaware corporation (the
“Company”), on the date set forth below (the “Grant Date”) to the person named
below (the “Director” or “Participant”) of a Deferred Stock Unit Award (the
“Award”) of the number of deferred stock units listed below (the “Deferred Stock
Units”). Each unit represents the right to receive one share of the Company’s
common stock, $.0001 par value per share (“Common Stock”). This Award is subject
to the terms and conditions specified in the Red Hat, Inc. 2004 Long-Term
Incentive Plan, as amended (the “Plan”) and in the Agreement, consisting of this
Cover Sheet, the attached Exhibit A and Appendix A thereto.

 

  Director Name:  

 

    Grant Date:  

 

    Number of Deferred Stock Units:  

 

 

 

     RED HAT, INC.     

1801 Varsity Drive

Raleigh, North Carolina 27606

 

     By:   

 

(Director Signature)      Name:         Title:   

By accepting this Award, the Director hereby (i) acknowledges that a copy of the
Plan and a copy of the Plan prospectus have been delivered to the Director and
additional copies thereof are available upon request from the Company’s Equity
Compensation Department and can also be accessed electronically,
(ii) acknowledges receipt of a copy of this Cover Sheet, and Exhibit A and
Appendix A thereto (collectively, the “Agreement”) and accepts the Award subject
to all the terms and conditions of the Plan and the Agreement; (iii) represents
that the Director has read and understands the Plan, the Plan prospectus and the
Agreement, and (iv) acknowledges that there are tax consequences related to the
Award and that the Director should consult a tax advisor to determine his or her
actual tax consequences. The Director must accept this Award electronically,
within thirty (30) days following notification of the grant, pursuant to the
online acceptance procedure established by the Company; otherwise, the Company
may, in its sole discretion, rescind the Award in its entirety.



--------------------------------------------------------------------------------

EXHIBIT A

RED HAT, INC.

Red Hat, Inc. 2004 Long-Term Incentive Plan, as amended

Director Deferred Stock Unit Agreement (Vested)

Terms and Conditions

 

1. Grant of Deferred Stock Units.

The Award is granted pursuant to and is subject to and governed by the Plan and
the terms of this Agreement. Unless otherwise defined in this Agreement,
capitalized terms used herein shall have the same meaning as in the Plan. The
Shares of Common Stock that are issuable after the Deferred Stock Units have
been earned are referred to in this Agreement as “Shares.” The Deferred Stock
Units shall be granted to the Participant without payment of consideration
(other than continuing services).

 

2. Deferred Stock Unit Account.

The Company shall credit to a bookkeeping account (the “Account”) maintained by
the Company for the Participant’s benefit the Deferred Stock Units, each of
which shall be deemed to be the equivalent of one Share.

Whenever any cash dividends are declared on the Shares, on the date such
dividend is paid, the Company will credit to the Account of the Participant a
number of additional Deferred Stock Units equal to the result of dividing
(i) the product of the total number of Deferred Stock Units credited to the
Participant’s Account on the record date for such dividend and the per share
amount of such dividend by (ii) the Fair Market Value of one Share, on the date
such dividend is paid by the Company to the holders of Shares. The Participant
shall have no other rights as a shareholder with respect to the Shares
underlying the Deferred Stock Units.

 

3. Vesting.

The Deferred Stock Units shall be fully vested as of the Grant Date.

 

4. Payment of the Account.

The Company shall make a payment to the Participant in Shares as provided in
Section 5 with respect to the number of Deferred Stock Units then credited to
the Participant’s Account on the date of the Director’s cessation of services as
a director, or if earlier, the Director’s death, disability (as defined in
Section 409A of the Code (“Section 409A”)), or upon a Change in Control (as
defined in Appendix A) provided that such Change in Control is a permissible
distribution event under Section 409A(a)(2)(A)(v) (the “Payment Date”).

 

5. Form of Payment.

Payments pursuant to Section 4 shall be made in Shares equal to the number of
Deferred Stock Units in the Participant’s Account on the Payment Date. Such
payment shall be made as soon as practicable, but not later than 90 days, after
the Payment Date.

 

6. Beneficiary.

In the event of the Participant’s death prior to payment of the Deferred Stock
Units credited to the Participant’s Account, payment shall be made to the last
person or persons designated by the Participant in writing prior to the
Participant’s death (“Beneficiary”) or, if no such Beneficiary survives the
Participant, such payment shall be made to the Participant’s estate.

 

2



--------------------------------------------------------------------------------

7. Source of Payments.

The Participant’s right to receive payment under this Agreement shall be an
unfunded entitlement and shall be an unsecured claim against the general assets
of the Company. The Participant has only the status of a general unsecured
creditor hereunder, and this Agreement constitutes only a promise by the Company
to pay the value of the Account on any required payment date.

 

8. Restrictions on Transfer.

(a) The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise encumber or dispose of any Deferred Stock Units, either voluntarily or
by operation of law. Any attempt to dispose of any Deferred Stock Units in
contravention of the above restriction shall be null and void and without
effect.

(b) The Company shall not be required (i) to transfer on its books any of the
Deferred Stock Units which have been transferred in violation of any of the
provisions set forth herein or (ii) to treat as the owner of such Deferred Stock
Units any transferee to whom such Deferred Stock Units have been transferred in
violation of any of the provisions contained herein.

 

9. Adjustments for Capital Changes.

The Plan contains provisions covering the treatment of Deferred Stock Units in a
number of contingencies such as stock split and mergers. Provisions in the Plan
for such adjustments are hereby made applicable hereunder and are incorporated
herein by reference.

 

10. Change in Control.

Provisions regarding a Change in Control are set forth on Appendix A.

 

11. Miscellaneous.

(a) Notices.    All notices hereunder shall be in writing and shall be deemed
given when sent by certified or registered mail postage prepaid, return receipt
requested, if to the Director, at the most recent address shown on the records
of the Company, and if to the Company, to the Company’s principal office,
attention of the Corporate Secretary.

(b) Entire Agreement; Modification.    This Agreement (including the cover
sheet) and the Plan constitute the entire agreement between the parties relative
to the subject matter hereof, and supersede all communications between the
parties relating to the subject matter of this Agreement. This Agreement may be
modified, amended or rescinded by the Committee as it shall deem advisable,
subject to any requirement for shareholder approval imposed by applicable law or
other applicable rules, including, without limitation, the rules of the stock
exchange on which the Shares are listed. If the Committee determines that the
Award terms could result in adverse tax consequences to the Participant, the
Committee may amend this Agreement without the consent of the Participant in
order to minimize or eliminate such tax treatment.

(c) Plan Governs.    This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

(d) Severability.    The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

(e) Successors and Assigns.    This Agreement shall inure to the benefit of and
be binding upon the heirs, legatees, distributees, executors and administrators
of the Participant and the successors and assigns of the Company.

 

3



--------------------------------------------------------------------------------

(f) Participant’s Acceptance.    The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, receipt of this Deferred Stock Unit
Agreement or Participant’s acquisition or sale of the underlying Shares. The
Participant is urged to read this Agreement carefully and to consult with his or
her own personal tax, legal and financial advisors regarding the terms and
consequences of this Agreement and the legal and binding effect of this
Agreement. By virtue of his or her acceptance of this Agreement, the Participant
is deemed to have accepted and agreed to all of the terms and conditions of this
Award and the provisions of the Plan, including as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Plan or this Award.

(g) Section 409A.    This Agreement and the Deferred Stock Units are intended to
comply with the requirements of Section 409A and shall be construed consistently
therewith and shall be interpreted in a manner consistent with that intention.
Terms defined in the Agreement shall have the meanings given such terms under
Section 409A if and to the extent required to comply with Section 409A.
Notwithstanding any other provision of this Agreement, the Committee reserves
the right, to the extent the Committee deems necessary or advisable, in its sole
discretion, to unilaterally amend the Plan and/or this Agreement to ensure that
all Deferred Stock Units are awarded and administered in a manner that complies
with Section 409A. If and to the extent any portion of any payment, compensation
or other benefit provided to the Participant in connection with termination of
service is determined to constitute “nonqualified deferred compensation” within
the meaning of Section 409A and the Participant is a specified employee as
defined in Section 409A(a)(2)(B)(i) of the Code, as determined by the Company in
accordance with its procedures, by which determination the Participant hereby
agrees that he is bound, such portion of the payment, compensation or other
benefit shall not be paid before the day that is six months plus one day after
the date of separation from service (as determined under Section 409A (the “New
Payment Date”)), except as Section 409A may then permit. The aggregate of any
payments that otherwise would have been paid to the Participant during the
period between the date of separation from service and the New Payment Date
shall be paid to the Participant in a lump sum on such New Payment Date, and any
remaining payments will be paid on their original schedule. Notwithstanding the
foregoing, the Company, its Affiliates, Directors, Officers and Agents shall
have no liability to the Participant, or any other party, if an Award that is
intended to be compliant with Section 409A is not so compliant, or for any
action taken by the Committee.

(h) Governing Law/Choice of Venue.    This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to the principles of the conflicts of laws thereof. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties, evidenced by this Award or the Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of North
Carolina and agree that such litigation shall be conducted only in the courts of
Wake County, North Carolina, or the federal courts for the United States for the
Tenth District of North Carolina, and no other courts, where this Award is made
and/or to be performed.

(i) Administrator Authority.    The Committee will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Deferred Stock Units have been earned). All
actions taken and all interpretations and determinations made by the Committee
in good faith will be final and binding upon Participant, the Company and all
other interested persons.

 

4



--------------------------------------------------------------------------------

APPENDIX A

For purposes of this Agreement, the following terms shall have the assigned
meanings:

“Change in Control” means the occurrence of any one of the following events:

(i) individuals who, on the Grant Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the initial public
offering whose election or nomination for election was approved by a vote of at
least a majority of the Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

(ii) any “person” (as such term is defined in the Exchange Act and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any Subsidiary, (B) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction, as defined in
paragraph (iii) below, or (E) by any person of Company Voting Securities from
the Company, if a majority of the Incumbent Board approves in advance the
acquisition of beneficial ownership of 35% or more of Company Voting Securities
by such person;

(iii) the consummation of a merger, consolidation, statutory share exchange,
reorganization or similar form of corporate transaction involving the Company or
any of its subsidiaries that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 40% of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of 35% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least half of the members of
the board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”);

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of a sale of all or substantially
all of the Company’s assets; or

(v) the occurrence of any other event that the Board determines by a duly
approved resolution constitutes a Change in Control.

 

5



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 35% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

 

6